Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 05/02/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1 and 8 has been amended.  Claims 1-14 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 05/02/2022 with respected to the rejection of O’Brien Kevin have been fully considered and are persuasive (see pages 5-6 of an amendment filed 05/02/22).  The rejection of O’Brien Kevin has been withdrawn.
Allowable Subject Matter
3.	Claims 1-14 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  O’Brien Kevin, Fitelson Michael M. and Schabes Manfred Emst taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “preparing a magnetic multilayer system; and generating a skyrmion at a temperature of greater than 4000 C by adjusting a magnetic anisotropy value and a magnetization value of the magnetic multilayer system” in a method of generating a skyrmion in a magnetic multiplayer system as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “a magnetic multilayer system; and a skyrmion generation unit configured to generate a skyrmion at a temperature of greater than 4000 C. by adjusting a magnetic anisotropy value and a magnetization value of the magnetic multilayer system” in an apparatus for generating a skyrmion as claimed in the independent claim 8.  Claims 9-14 are also allowed because of their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.